           Case 1:21-cv-04519-LGS Document 13 Filed 08/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOSE QUEZADA, on behalf of himself and all :
 others similarly situated,                                   :
                                              Plaintiff,      :    21 Civ. 4519 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 NICOM LIVING, LLC,                                           :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for August 19, 2021,

at 11:00 a.m.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the initial pretrial conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the Court immediately so the

conference can be reinstated. The case management plan and scheduling order will issue in a

separate order, as will a referral to the District’s mediation program. The parties’ attention is

particularly directed to the provisions for periodic status letters and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: August 13, 2021
       New York, New York
